Citation Nr: 0207118	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  98-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than March 20, 1998, 
for an allowance of aid and attendance benefits for a 
surviving spouse.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran had active duty from December 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted aid and attendance pension 
benefits for a surviving spouse and assigned an effective 
date of March 20, 1998, for the allowance of the benefits.  
The appellant, widow of the veteran, appealed the assignment 
of March 20, 1998, as the effective date for an allowance of 
aid and attendance benefits for a surviving spouse.

The Board remanded this case in September 1999 for the 
purpose of ensuring the appellant's due process rights with 
regard to a hearing she had requested.  Specifically, on her 
August 1998 VA Form 9 substantive appeal, she requested a 
hearing before the Board.  In March 1999, she declined a 
video conference hearing, stating that she preferred to wait 
for a member of the Board to come to Jackson, Mississippi, to 
conduct hearings.  She was scheduled for a hearing before a 
member of the Board in April 1999 but wrote in March 1999 
that she was unable to come because she had recently had her 
left leg amputated.  She asked to be rescheduled for a 
hearing in June.  She was scheduled for a hearing in June 
1999 but wrote in May 1999 that she was still having 
difficulty with her leg and would not be able to make the 
June 1999 hearing.  At the end of her May 1999 letter, she 
stated, "But I definitely still want that hearing.  But 
it'll have to wait a while longer until I'm better."  To 
ensure full compliance with due process requirements, the 
Board remanded the case and instructed the RO to write a 
letter to the appellant and ask her if she still wished to 
have a hearing scheduled and whether she was well enough to 
attend and, if so, to schedule her for a hearing.  

On remand, the RO wrote the appellant a letter in October 
1999 inquiring whether she still desired a hearing.  She did 
not reply concerning the hearing.  Therefore, the Board 
concludes that VA has fulfilled its obligations in this case 
to ensure the appellant's due process rights by affording her 
an opportunity for a hearing.

In April 2000, the Board issued a decision denying the 
appellant's appeal of the effective date assigned for the 
award of aid and attendance pension benefits for a surviving 
spouse.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in June 2001, the Court vacated the Board's April 2000 
decision and remanded the case for consideration under the 
Veteran's Claims Assistance Act of 2000 (VCAA), which had 
been enacted in November 2000, after the Board issued its 
decision.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
clarified the obligations of VA with respect to the duty to 
assist claimants.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.

However, the Board finds that with respect to this claim all 
possible development has been conducted.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (noting that the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims).  The appellant has been 
notified of the enactment of the VCAA by the Court's June 
2001 order.  By letter from the Board, dated October 12, 
2001, she was provided an opportunity to submit additional 
evidence and argument in support of her appeal.  There is no 
further evidence to obtain in this case, and no further 
notice to be given to the appellant.  Accordingly, the Board 
concludes that the appellant will not be prejudiced by the 
Board's review of her claim on appeal because all due process 
and duty to assist requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); see Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).


FINDING OF FACT

The claim for aid and attendance benefits was received by the 
RO on March 20, 1998.


CONCLUSION OF LAW

An effective date earlier than March 20, 1998, for aid and 
attendance benefits is not warranted in this case.  
38 U.S.C.A. §§ 501(a); 5110(d) (West 1991); 38 C.F.R. 
§ 3.402(c)(1) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA regulation governing the effective date for aid and 
attendance benefits for surviving spouses provides,

Awards of pension, compensation, or 
dependency and indemnity compensation to 
or for a surviving spouse will be 
effective as follows:

(c)  Aid and attendance and housebound 
benefits.

(1)  Date of receipt of claim or date 
entitlement arose whichever is later.  
However, when an award of dependency and 
indemnity compensation (DIC) or pension 
based on an original or reopened claim is 
effective for a period prior to date of 
receipt of the claim, any additional DIC 
or pension payable to the surviving 
spouse by reason of need for aid and 
attendance or housebound status shall 
also be awarded for any part of the 
award's retroactive period for which 
entitlement to the additional benefit is 
established.

(2)  Date of departure from hospital, 
institutional or domiciliary care at 
Department of Veterans Affairs expense.  
This is applicable only to aid and 
attendance benefits.  Housebound benefits 
may be awarded during hospitalization at 
Department of Veterans Affairs expense.

38 C.F.R. § 3.402(c) (2001).

The appellant, widow of the veteran, has been in receipt of 
VA pension benefits for a surviving spouse for many years.  
The first correspondence in the claims file that may be 
construed as a claim for special monthly pension was received 
by the RO on March 20, 1998.  In that letter, the appellant 
wrote to ask if her application for "housebound pension" 
had been approved.  However, there is no correspondence in 
the file dated earlier than the letter received on March 20, 
1998, that may be construed as a claim for special monthly 
pension.  Although there are letters dated earlier in 1998 
and dated in 1997 from the appellant to the RO, these letters 
concern other matters and do not identify the benefit sought.  
38 C.F.R. § 3.155 (2001).  To be considered an informal claim 
for special monthly pension, a letter or communication from 
the appellant must identify that benefit as the benefit being 
sought.  The first letter to do that was the letter received 
on March 20, 1998.  [The Board notes that correspondence was 
received from the appellant in April and May 1995.  The RO 
responded with a letter requesting that she submit certain 
medical expenses and medical reports.  Apparently having 
construed her letters as a claim for aid and attendance, the 
RO in August 1995 wrote her that her claim had been "turned 
down" because she did not submit the requested information.  
The appellant responded by letter in August 1995 that she was 
not pursuing an aid and attendance claim.]

In May 1998, the RO received a statement, dated in January 
1998, from the appellant's physician as well as a completed 
form entitled, "Statement of Attending Physician Form," 
which provided the medical evidence on which the RO based the 
allowance of the additional pension benefits.  The address on 
the top of the form is that of the appellant's accredited 
state representative.  Although the appellant may have 
obtained the form from her representative and been seen by 
the private physician in January 1998, the RO did not receive 
a claim from her for the special monthly pension benefits 
until March 1998.  Therefore, even if entitlement to the 
benefit arose in January 1998 when the physician examined the 
appellant and provided medical findings on which it was later 
concluded that the appellant was entitled to the benefit, the 
claim was not received until March 1998, and the regulation 
provides that the later of the two dates must be chosen as 
the effective date for the benefit.

The appellant has stated that she mailed the doctor's 
statement to the RO on January 26, 1998, the same day that 
she was examined by the doctor.  However, in her brief to the 
Court she indicated that she gave the evidence to a "VSO", 
i.e., a veterans' service officer, and that he placed the 
documents in a desk drawer and did not mail them until later.  
She has argued that it could not have taken four months for 
the RO to receive the evidence if it were mailed in January 
1998 and that officials at the RO are lying about the date 
the evidence was received.  However, the Board notes that the 
evidence is stamped received by the RO on May 21, 1998, and 
that the appellant has not produced any clear evidence to 
show that the RO actually received the documents earlier.  
Concerning this, the Board notes that there is a presumption 
of regularity in the law that supports "'the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties'".  Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1991), quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); see Davis v. 
Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992); Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).  

Because the appellant had been receiving pension benefits for 
a surviving spouse for many years, the award of aid and 
attendance benefits was not made concurrently with an award 
of pension and therefore may not be awarded retroactively 
with "any part of [a pension] award's retroactive period."  
38 C.F.R. § 3.402(c)(1) (2001).  Finally, although the 
appellant has stated that she was hospitalized at private 
hospitals in 1997, no evidence shows the appellant to have 
been maintained in "hospital, institutional or domiciliary 
care at Department of Veterans Affairs expense", and 
therefore the "[d]ate of departure" from such institutional 
care cannot serve as the effective date.  38 C.F.R. 
§ 3.402(c)(2) (2001).  Accordingly, the Board concludes that 
the date that the RO received the claim for special monthly 
pension benefits, i.e., March 20, 1998, is the appropriate 
date for the award of aid and attendance benefits in this 
case under the rule that the date assigned shall be "[d]ate 
of receipt of claim or date entitlement arose whichever is 
later."  38 C.F.R. § 3.402(c)(1) (2001).  There is no basis 
for entitlement to a date earlier than March 20, 1998, for 
the award of aid and attendance benefits in this case.  
38 U.S.C.A. §§ 501(a); 5110(d) (West 1991); 38 C.F.R. 
§ 3.402(c)(1) (2001).


ORDER

An effective date earlier than March 20, 1998, for the award 
of aid and attendance benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

